MANTON, Circuit Judge.
This suit is for infringement of claims 1, 2, 3, and 5 of the Smith patent, No. 1,-262,860, for an incubator granted April 16, 1918, on an application filed October 26, 1916. Claim 1 has been held invalid in Smith v. Hall (C.C.A.) 83 F.(2d) 217, decided this day. Claims 2 and 3 are similar method claims, and fall for the same reasons as claim 1. With the method claims invalid, there is nothing in claim 5 covering the apparatus to apply the method to support an infringement suit.
Decree reversed.